     Case 20-70115-hdh11 Doc 48 Filed 01/04/21             Entered 01/04/21 14:24:59         Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 4, 2021                                           United States Bankruptcy Judge
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                    WICHITA FALLS DIVISION

     IN RE:                                            §
                                                       §
     BOWIE REAL ESTATE HOLDINGS, LP                    §   CASE NO. 20-70115-HDH-11
                                                       §             (Chapter 11)
     DEBTOR                                            §

                ORDER AUTHORIZING FIRST MOTION TO DRAW ON RETAINER
                BY QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.
                          AS GENERAL COUNSEL FOR DEBTOR

              On this day came on for consideration the First Motion to Draw on Retainer by Quilling,

     Selander, Lownds, Winslett & Moser, P.C. as General Counsel for Debtor (the “Motion”). The

     Court finds that adequate notice of the Motion was given to parties in interest and that no objections

     to the Motion were timely filed and therefore the relief requested in the Motion should be granted.

     IT IS THEREFORE,

              ORDERED that pursuant to Local Bankruptcy Rule 2016-1(b) Quilling, Selander,

     Lownds, Winslett & Moser, P.C. is authorized to draw on its retainer in the amount of $6,926.00

     to be applied to the invoice referenced in the Motion.

                                             ###End of Order###

                                                  Page 1 of 1
